Citation Nr: 0908851	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-28 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, entitlement to service 
connection for the same.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
earache, and if so, entitlement to service connection for the 
same.

3.  Entitlement to service connection for atherosclerotic 
coronary heart disease. 

4.  Entitlement to service connection for attention deficit 
disorder (ADD), to include as due to exposure to sarin gas. 

5.  Entitlement to service connection for sinus problems, to 
include as secondary to the Veteran's service-connected 
deviated nasal septum.

6.  Entitlement to a rating in excess of 10 percent for post-
operative degenerative disc disease of the cervical spine 
with stenosis and myelopathy, as of October 1, 2005.

7.  Entitlement to a rating in excess of 10 percent for 
cervical myelopathy of the right lower extremity, for the 
period of December 1, 1992 to June 17, 2007.

8.  Entitlement to a rating in excess of 10 percent for 
cervical myelopathy of the left lower extremity, for the 
period of December 1, 1992 to June 17, 2007.

9.  Entitlement to a compensable rating for chronic 
obstructive pulmonary disease (COPD) as of June 15, 2007. 

10.  Entitlement to a rating in excess of 10 percent for 
chronic lumbar strain as of December 1, 1992.  

11.  Entitlement to a compensable rating for a deviated nasal 
septum as of May 24, 2007.  

12.  Entitlement to an effective date earlier than October 
14, 2003 for the grant of a 20 percent rating for chronic 
left shoulder strain.

13.  Entitlement to an effective date earlier than October 
14, 2003 for the grant of a 10 percent rating for deviated 
nasal septum.  

14.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from July 1970 to April 
1975, from May 1975 to January 1979, and from March 1981 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2006, January 2005, and April 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to the benefits currently 
sought on appeal.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for the Federal Circuit 
has emphasized that VA has a duty to fully and 
sympathetically develop a Veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  

In compliance with these requirements, the RO has liberally 
construed a number of procedural matters, such as the 
compulsory notice of disagreement and substantive appeal 
documents, based upon the Veteran's frequent, but informal, 
correspondence to VA.  Nonetheless, the Board must assess the 
procedural history for each claim to ensure that jurisdiction 
for appellate review has properly vested.  Here, despite the 
liberal construction of procedural documentation, a number of 
procedural gaps appear to remain.  Thus, a detailed 
clarification of the procedural history for each claim is 
required, with specific efforts identified in the numbered 
paragraphs below.

Due in part to the complex procedural history of this claim, 
it is difficult to determine whether the Veteran has received 
adequate and timely notice in regard to each issue on appeal.  
Therefore, the Board requests that the Veteran be provided 
with new notice for each issue, sufficient to correct prior 
substance or timing defects, if present.  

In addition, the Veteran describes outstanding private 
medical records which are pertinent to his claims.  See 
Memorandum from service representative, January 2009.  As VA 
is on notice that these private medical records exist and are 
potentially relevant to the Veteran's claims, all reasonable 
effort to obtain the outstanding private treatment records 
must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claims for service 
connection, notify the Veteran of the 
information and evidence necessary to 
substantiate his claims, to include the 
rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned pursuant to 
the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Regarding the claims for service 
connection for hearing loss and earache 
specifically, notify the appellant of 
the information and evidence necessary 
to reopen a previously denied claim for 
service connection.  This corrective 
notice must include the reason for 
which these claims were originally 
denied in the July 1994 rating 
decision, per Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).

3.  Regarding the claims for increased 
ratings, notify the Veteran that to 
substantiate his claims, he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
his disabilities and the effect that 
worsening has on his employment and 
daily life.  Examples of the types of 
medical and lay evidence that the 
veteran may submit must also be 
included.  The letter must indicate 
that a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as 
much as 100% (depending on the 
disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  It must 
also provide at least general notice of 
the diagnostic criteria to be applied 
per Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

4.  Contact the Veteran to obtain 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of the 
Veteran's claimed disabilities, 
specifically to include the providers 
identified by the January 2009 
memorandum within the claims file, to 
include but not limited to:
		(a) Eisenhower Medical Center,
		(b) Surgery and Endoscopy 
Specialists,
		(c) Dr. D. S.,
		(d) Dr. M.G.,
		(e) Dr. L,
		(f) Dr. M.S.,
		(g) Dr. E.	
The Veteran must be instructed to 
identify the disability or disabilities 
treated by each provider.  Contact any 
duly identified and authorized 
physician to obtain the relevant 
medical records.  

5.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

6.  Prepare, and associate with the 
claims file, a detailed procedural 
history that lists each of the 
following elements as it relates to 
each issue on appeal:
		(a) Date claim received;
		(b) Date rating decision mailed;
		(c) Date notice of disagreement 
received; 
	 (d) Date statement of the case 
issued; 
	 (e) Date substantive appeal, or 
communication accepted in lieu 
thereof, received.

7.  Review the completed history and 
remedy all procedural deficits 
including, but not limited to, the 
absence of rating decisions for the 
following issues:
(a)   Service connection for bilateral hearing 
loss, to include whether new and material 
evidence has been submitted since the July 
2005 claim to reopen;
(b) Service connection for earache, to include 
whether new and material evidence has been 
submitted since the July 2005 claim to reopen;
(c) Service connection for sinus problems, to 
include as secondary to the Veteran's service-
connected deviated nasal septum;
(d) Earlier effective date for the grant of a 
20 percent rating for chronic left shoulder 
strain
(e) Earlier effective date for the for the 
grant of a 10 percent rating for a deviated 
nasal septum.  

8.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




